


EXHIBIT 10.4(a)


FIRST AMENDMENT
TO THE
AK STEEL CORPORATION
ANNUAL MANAGEMENT INCENTIVE PLAN


(as amended and restated effective as of October 18, 2007)




Pursuant to the power of amendment reserved to AK Steel Corporation under the
terms of Section 14 of the AK Steel Corporation Annual Management Incentive Plan
(as amended and restated as of October 18, 2007) (the “Plan”), the Plan is
hereby amended as follows, effective as of December 20, 2008:


The first sentence in Section 9(a) is changed in its entirety to read as
follows:


“If during a Performance Period a Plan Member dies, becomes totally and
permanently disabled, or retires, the Plan Member (or his or her estate in the
case of death) shall be entitled under this Plan to a prorated Performance
Award, if any, based on his or her period of participation during such
Performance Period; provided however, with respect to any Plan Member who
retires in December, 2008 pursuant to the Company’s early retirement window
program beginning on December 20, 2008 and ending on February 6, 2009, any such
Performance Award with respect to the 2008 Performance Period shall not be
prorated.”
    
IN WITNESS WHEREOF, AK Steel Corporation has caused this First Amendment to the
Plan to be executed this 23rd day of December, 2008.


 
 
 
AK STEEL HOLDING CORPORATION
 
 
 
AK STEEL CORPORATION
 
 
 
 
 
 
By:
 /s/ David C. Horn
 
 
 
David C. Horn, Senior Vice President, General Counsel and Secretary






